DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021, has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4-5, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2013014545 (hereinafter referred to as JP’545).
JP ‘545, in [0001], [0009]-[0010], [0013], and in [0055], [0056], discloses the claimed sulfonium salt comprising the claimed sulfonium cation recited as formula 10, wherein n=3, see below,

    PNG
    media_image1.png
    146
    248
    media_image1.png
    Greyscale

and also discloses in [0030], that in the sulfonium structure, the aryl groups can be aryl carbonyl i.e., the phenyl substituted with acetyl group (the claimed M group).  JP ‘545, in [0059]-[0061], discloses the claimed anion as a  gallate anion such as R8c Ga Y4-c, and in [0063], discloses that the R8 is a phenyl group, and JP’545, 8c can be (C6F5)4 i.e., c=4 and is the same gallate anion recited (claims 1, 4-5, 10-11). 
Claim(s) 1, 6-11, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016047784 (hereinafter referred to as Shiota) and using U. S. Patent Application Publication No. 2017/0305848 as its English translation equivalent.
Shiota, in the abstract, in [0011]-[0013], discloses the claimed sulfonium salt including the claimed sulfonium cation, and a gallate anion ( [0063]) (claim 1), the sulfonium cation structure below,

    PNG
    media_image2.png
    103
    161
    media_image2.png
    Greyscale

wherein R1 and R2 are alkyl groups (claimed R24 and R25)  and is the same recited formula (11), and Shiota also discloses that the sulfonium cation can be of the following structure,

    PNG
    media_image3.png
    72
    189
    media_image3.png
    Greyscale

wherein R9 and R10 (claimed R24 and R25) can be individually alkyl (claim 9) (see [0027]) i.e., individually be an alkyl and an aromatic group (the aromatic group being formula a2 of Shiota) and is the same as that recited in claims 6-8 (alkyl group includes methyl and an aromatic group, includes naphthylbenzyl, benzyl and nitrobenzyl), and also teaches that the substitution in the aryl group (R26) can be formula a3 (see [0029]) wherein the substitution group includes hydroxyl groups, and/or acetoxy groups and are the same R26 groups recited in claims 6-9.  Shiota, in [0046], [0051], discloses that the sulfonium salt includes the claimed gallate anion Rx1c GaY4-c, wherein the Rx1 is a phenyl group, and in [0063] discloses that the anion can be (C6F5)4Ga- and is same as that recited in claims 10-11.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 1, 4-5, 10-11, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of allowed U.S. Patent No. 10,683,266.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of allowed U.S. Patent No. 10,683,266 fully encompasses claims 1, 4-5, and 10-11 of the instant application.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed in the RCE filed November 1, 2021, with respect to the rejection(s) of claim(s) 1-11, 15-16 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1, 4-11, see paragraph nos. 4, and 5, above.   With respect to applicant’s argument that the present amendment overcomes the ODP rejection, Claim 1 of U. S. Patent No. 10,683,266 discloses the same sulfonium salt that comprises the claimed sulfonium cation, wherein the each of the R groups of the sulfonium cation, can be an -L-M group, such as –S-aryl,  –O-aryl and –O-aryl respectively, and is the same sulfonium cation recited as formula (10) in the instant claims and the M group is an aryl group that can include substitution such as an acetyl group, and claim 1 and Claim 11 of U.S. Patent No. 
    PNG
    media_image4.png
    44
    438
    media_image4.png
    Greyscale

and therefore the obviousness double patenting rejection is maintained over claims 1, 4-5, and 10-11.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 18, 2021